UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2088



ROY T. COOPER,

                                              Plaintiff - Appellant,

          versus


NAN YA PLASTICS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cv-21823-TLW)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy T. Cooper, Appellant Pro Se. Jonathan Pharr Pearson, Cheryl
Lynne Behymer, FISHER & PHILLIPS, LLP, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roy   T.   Cooper   appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

the employment discrimination action Cooper brought against his

former employer, Nan Ya Plastics.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      (Cooper v. Nan Ya Plastics, No.

4:04-cv-21823-TLW (D.S.C. Sept. 19, 2006)).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -